Title: From George Washington to Jean Pierre Le Mayeur, 16 July 1783
From: Washington, George
To: Le Mayeur, Jean Pierre


                        
                            Sir,
                            Newburgh 16th July 1783
                        
                        The Valese arrived safe; as the three Articles wch accompanied your card of the first Instt also did but
                            the latter did not get to hand till yesterday. I can only repeat my thanks to you for your great and constant attention to
                            me, & wish for opportunities to show my sense of them.
                        The small matters which were expected from Virginia are not yet received, and it is to be feared will never
                            be found. I am going to make an excursion which will, I expect, employ fifteen or 18 days.
                        You will be pleased to receive further assurances of the pleasure I shall have in entertaining you at my
                            House in Virginia; and in shewing you every Civility in my power in that State. I am Sir Yr Most Obedt Hble Ser.
                        
                            Go: Washington
                        
                    